Herlihy, P. J.
(concurring). The record in this case and also in the case of People v. Fox (47 A D 2d 699 [decided herewith]) established that the public agencies and/or public officials either were well aware or should have been aware of the fact that the parents or a parent were disposed to abusing children in -the home. Given such apparent knowledge it is not immediately understandable how the parental relationship should have been allowed to continue to the point where in both cases the death of a child has resulted from brutality. It would appear from these records that either the existing remedies available to terminate child abuse are inadequate or the .persons responsible for enforcing such remedies are not exercising appropriate diligence. In any evpnt, it -is most unfortunate that the adults involved in these cases were permitted to continue a parental relationship until a death in fact occurred.
Heblihy, P, J., and Sweeney* J., concur with Labkin, J.; Heblihy, P. J., also concurs in a separate opinion in which Sweeney, Kane# Main arid Labkin, JJ., concur; Kane and Main, JJ., concur in part and dissent in part and vote in all respects to affirm the judgment of conviction.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to a term of 15 years to life, and, as so modified, affirmed.